Exhibit 10.3

 

AMENDMENT TO

LAWSON SOFTWARE, INC.

2001 STOCK INCENTIVE PLAN

(Adopted by the Board of Directors on June 24, 2010 to take effect if and when
(but not before) the 2010 Stock Incentive Plan is approved by the stockholders)

 

Pursuant to Section 13(a) of the Lawson Software, Inc. 2001 Stock Incentive
Plan, as amended, the Board of Directors of Lawson Software, Inc. has approved
the following amendment to the 2001 Stock Incentive Plan (the “2001 Plan”),
effective if and when the 2010 Stock Incentive Plan of the Company is approved
by the stockholders of the Company (but not before).  Capitalized terms that are
not defined in this Amendment shall have the same respective meanings as
described in the 2001 Plan.

 

Section 13 of the 2001 Plan is hereby amended to include the following
additional Section 13(d):

 

(d)           Notwithstanding any provision in this Plan to the contrary, on and
after the date on which the Lawson Software, Inc. 2010 Stock Incentive Plan is
approved by the stockholders of the Company (but not before), the 2001 Stock
Incentive Plan is terminated with respect to any future awards under that plan
(the “Termination Date”).  Accordingly, no equity awards shall be granted under
the 2001 Stock Incentive Plan after the Termination Date.  Notwithstanding the
foregoing, the Company may issue and deliver shares of common stock of the
Company after the Termination Date pursuant to the exercise of stock options or
the vesting of restricted stock or restricted stock unit awards granted before
the Termination Date under the 2001 Stock Incentive Plan.

 

--------------------------------------------------------------------------------